            Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 1 of 33
                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO



 ASOCIACIÓN CULTURAL Y
 DEPORTIVA DEL GALLO FINO DE
 PELEA, ÁNGEL MANUEL ORTIZ DÍAZ,
 JOHN J. OLIVARES YACE, ÁNGEL
 LUIS NARVÁEZ RODRÍGUEZ, AND
 JOSÉ MIGUEL CEDEÑO
 Plaintiffs

 v.                                               Case No.

 PRESIDENT DONALD TRUMP IN HIS
 OFFICIAL CAPACITY, UNITED
 STATES OF AMERICA, ATTORNEY
 GENERAL WILLIAM P. BARR IN HIS
 OFFICIAL CAPACITY, UNITED
 STATES DEPARTMENT OF JUSTICE,
 SECRETARY OF AGRICULTURE
 SONNY PERDUE IN HIS OFFICIAL
 CAPACITY, AND UNITED STATES
 DEPARTMENT OF AGRICULTURE
 Defendants

                                  VERIFIED COMPLAINT

       COME NOW the plaintiffs Asociación Cultural y Deportiva Del Gallo Fino de Pelea,

Ángel Manuel Ortiz Díaz, John J. Olivares Yace, Ángel Luis Narváez Rodríguez, and José

Miguel Cedeño by and through the undersigned counsel and hereby state, aver, and request that

the Honorable Court declare the impending cockfighting prohibition in Puerto Rico to be

unconstitutional and enjoin its enforcement.

       On December 20, 2018, the federal government enacted the Agriculture Improvement

Act of 2018, which prospectively extended the cockfighting prohibition to Puerto Rico and the

territories of the United States. Agriculture Improvement Act, PL 115-334, Title XII, § 12616,
             Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 2 of 33



December 20, 2018, 132 Stat 4490. Specifically, this act prospectively amended 7 U.S.C. § 2156

to make it a crime to practice or do just about anything related to cockfighting in Puerto Rico.

       These amendments should be decreed unconstitutional for each of the following reasons:

(i) the federal government did not have the power to enact such a prohibition, (ii) the prohibition

violates the plaintiffs’ rights to associate, (iii) the prohibition violates the plaintiffs’ rights to

travel, (iv) the prohibition violates the plaintiffs’ due-process rights, and (v) the plaintiffs were

deprived of their property without just compensation Thus, the plaintiffs seek a declaratory

judgement finding the prohibition to be unconstitutional and unenforceable. In the alternative,

the plaintiffs request just compensation per the Fifth Amendment as a result of their deprivation

of property. In addition, the plaintiffs seek equitable relief in the form of a temporary restraining

order, a preliminary injunction, and a permanent injunction.

                             I.    JURISDICTION AND VENUE

   1. The Honorable Court has federal-question jurisdiction over this case as it stems from the

       Constitution and laws of the United States. See 28 U.S.C. § 1331.

   2. Venue is proper as the defendants are “officer[s] or employee[s] of the United States or

       any agency thereof acting in [their] official capacity or under color of legal authority, or

       an agency of the United States, or the United States” and the District of Puerto Rico is

       where “a substantial part of the events or omissions giving rise to the claim occurred, or a

       substantial part of property that is the subject of the action is situated.” See 28 U.S.C. §

       1391(e)(1)(B).




                                                  2
           Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 3 of 33



                                  II.   PARTIES

A. Plaintiffs

      i.    Asociación Cultural y Deportiva del Gallo Fino de Pelea (hereinafter “the

            Association”)

3. The Association is a non-profit corporation organized under the laws of Puerto Rico.

4. The Association’s headquarters is located in Carr. 17. Km 0.6 salida para Aguas Buenas,

   Cidra PR 00739.

5. The Association’s board of directors is composed of President Dr. Jeovhanni Nieves

   Rivera, Vice President Juan R. Rivera Rivera (also known as Abuelo Pepito), Secretary

   Dr. Carlos A. Disdier Rodríguez, Subsecretary Luis R. Lasalle, Treasurer Odalys Rosado

   de Jesús, Subtreasurer Angel L. Torres Hernández, Event Promoter Ramón L. Santiago

   Quiñones (also known as Monchito Imperio), Event Coordinator Carlos Aponte Torres

   (also known as Junito Cidrita), “Gallero” Daniel Rodríguez, and “Gallero” Carlos

   Morales Velázquez.

6. “[A]n association has standing to bring suit on behalf of its members when: (a) its

   members would otherwise have standing to sue in their own right; (b) the interests it

   seeks to protect are germane to the organization's purpose; and (c) neither the claim

   asserted nor the relief requested requires the participation of individual members in the

   lawsuit.” Hunt v. Washington State Apple Advert. Comm'n, 432 U.S. 333, 343 (1977).

7. The Association is composed of a collection of members from diverse backgrounds with

   the common goal of celebrating and preserving the tradition, culture, and economic

   benefits of cockfighting.

8. The Association’s members have standing to sue on their own behalf.



                                           3
           Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 4 of 33



9. No individual participation by the Association’s members is required to assert the claims

   or request the relief herein.

10. The Association has no adequate remedy at law. The only remedies available are a

   declaratory judgment deeming the cockfighting prohibition unconstitutional and the

   enjoining of its enforcement.

     ii.    Ángel Manuel Ortiz Díaz

11. Plaintiff Ángel Manuel Ortiz Díaz (hereinafter “Mr. Ortiz”) is an 87-year-old American

   citizen who is a resident of Bayamon, Puerto Rico, and is otherwise sui juris.

12. Mr. Ortiz has been engaged in cockfighting for 65 years.

13. Mr. Ortiz owns two cockpits (“galleras”) in Puerto Rico. Mr. Ortiz has owned one of

   them for 36 years. These two cockpits provide employment to a total of 34 people, which

   include referees, “healers,” assistants, security personnel, spur cutters, and custodians.

14. Mr. Ortiz is duly authorized by the Recreation and Sports Department of Puerto Rico,

   Cockfighting Affairs Office, and is licensed as an owner and operator of cockpits.

15. Mr. Ortiz is also a lifetime breeder and currently owns more than 200 gamecocks. Since

   he was 22 years old, cockfighting has been his life, his only significant source of income,

   and an important way of celebrating his culture.

16. Mr. Ortiz has standing to bring about this lawsuit. Mr. Ortiz has suffered an injury fairly

   traceable to the defendants’ conduct that is likely to be redressed by a favorable judicial

   decision. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May 24,

   2016).

17. The cockfighting ban will put Mr. Ortiz out of business and without any means to support

   himself. The prohibition will deprive Mr. Ortiz of his liberty and property rights and



                                             4
           Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 5 of 33



   result in an estimated $1,000,000 loss. At 87 years old, Mr. Ortiz has little to no

   possibility of ever finding another job, especially with Puerto Rico’s stagnant economy.

18. Despite the fact that the prohibition has yet to become effective, Mr. Ortiz is already

   suffering its effects as he no longer has a reasonable way to maintain, support, or sell

   these gamecocks. Mr. Ortiz’s business cannot succeed in an economy where all of his

   clients and business associates are gradually moving away from the business in

   preparation of the ban, which will come into effect in a few short months. Furthermore,

   Mr. Ortiz will lose his lawfully-obtained cockfighting properties and is gradually being

   deprived of his protected liberty and property interests.

19. Once the prohibition comes into effect, Mr. Ortiz will be subject to criminal prosecution

   if he continues to engage in or sponsor cockfighting in any way.

20. Moreover, Mr. Ortiz will be forced to terminate all his employees, which will deprive

   them of their only source of income.

21. Needless to say, the enactment of this prohibition has and will continue to impact his life,

   liberty, income, happiness, and health in a substantial and disastrous way.

22. Mr. Ortiz has no adequate remedy at law. The only remedies available are a declaratory

   judgment deeming the cockfighting prohibition unconstitutional and the enjoining of its

   enforcement.

    iii.    John J. Olivares Yace

22. The plaintiff John J. Olivares Yace (hereinafter “Mr. Olivares”) is an American citizen,

   resident of Chicago, Illinois, and is otherwise sui juris.

23. Mr. Olivares currently works for Coca-Cola as quality controller, but also invests in

   gamecocks and pays others to breed and resell them.



                                             5
         Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 6 of 33



24. Mr. Olivares has been a cockfighting enthusiast (“gallero”) and breeder for over 45 years.

   He travels 2 to 3 times a year to Puerto Rico to attend cockfights and participate in

   cockfighting.

25. Mr. Olivares has standing to challenge the prohibition as he has suffered an injury fairly

   traceable to the defendants’ conduct that is likely to be redressed by a favorable judicial

   decision. See Spokeo, 136 S. Ct. at 1547.

26. This prohibition will put Mr. Olivares out of the cockfighting business. The prohibition

   will deprive Mr. Olivares of his liberty and property rights and result in substantial

   economic losses.

27. Despite the fact that the prohibition has yet to become effective, Mr. Olivares is already

   suffering its effects as he no longer has a reasonable way to maintain, support, or sell his

   gamecocks. Mr. Olivares’ business cannot succeed in an economy where all of his

   clients and business associates are gradually moving away from the business in

   preparation of the prohibition, which will come into effect in a few short months.

   Furthermore, Mr. Olivares is gradually being deprived of his protected liberty and

   property interests.

28. Once the prohibition comes into effect, Mr. Olivares will be subject to criminal

   prosecution if he continues to engage in or sponsor cockfighting in any way.

29. Needless to say, the enactment of this law has and will continue to impact his life, liberty,

   income, and happiness in a substantial way.

30. Mr. Olivares has no adequate remedy at law.           The only remedies available are a

   declaratory judgment deeming the cockfighting prohibition unconstitutional and the

   enjoining of its enforcement.



                                             6
          Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 7 of 33



    iv.    Ángel Luis Narváez Rodríguez

31. The plaintiff Ángel Luis Narváez Rodríguez (hereinafter “Mr. Narváez”) is an American

   citizen, a resident of Vega Baja, Puerto Rico, and otherwise sui juris.

32. The cockfighting industry has been Mr. Narváez’s full-time employment for 27 years and

   is currently his only source of income. Mr. Narváez earns between $500 and $600 for

   three days of work a week. Currently, Mr. Narváez works in two cockpits known as

   Gallera Club de Hatillo and Gallera Grande, which are located in Hatillo, Puerto Rico and

   Corozal, Puerto Rico, respectively.

33. Mr. Narváez is licensed by the Recreation and Sports Department of Puerto Rico,

   Cockfight Affairs Office as both a pit judge and a registration judge.

34. Mr. Narváez has standing to challenge the prohibition as he has suffered an injury fairly

   traceable to the defendants’ conduct that is likely to be redressed by a favorable judicial

   decision. See Spokeo, 136 S. Ct. at 1547.

35. Although the prohibition has not become effective, Mr. Narváez is currently suffering

   anxiety and depression as a result of the impending cockfighting prohibition.          Mr.

   Narvaez will lose his source of income and, considering the dire economic situation in

   Puerto Rico, he will have very little opportunity of finding another job. Mr. Narváez will

   be forced to start over after 27 years in the business. Cockfighting is Mr. Narváez’s life

   and livelihood and they are being taken away from him even though he has no voting

   representation to combat this.

36. Once the prohibition becomes effective, Mr. Narváez will be subject to criminal

   prosecution if he engages in cockfighting in any way. Mr. Narváez is being deprived of

   his ability to legally sustain himself and his family.



                                             7
          Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 8 of 33



37. The impact of this prohibition on Mr. Narváez’s life, liberty, income, and health is

   substantial and disastrous.

38. Mr. Narváez has no adequate remedy at law.            The only remedies available are a

   declaratory judgment deeming the cockfighting prohibition unconstitutional and the

   enjoining of its enforcement.

     v.      José Miguel Cedeño

39. The plaintiff José Miguel Cedeño (hereinafter “Mr. Cedeño”) is an American citizen,

   resident of Trujillo Alto, Puerto Rico, and is otherwise sui juris.

40. In addition to being a catholic priest, Mr. Cedeño has been an active cockfighting

   enthusiast (“gallero”) and currently owns more than 100 gamecocks.

41. For Mr. Cedeño, cockfighting is more than a sport—it is his livelihood.          Through

   cockfighting, he expresses his devotion to Puerto Rican culture.             Furthermore,

   cockfighting is Mr. Cedeño’s one and only hobby and the cockfighting community is his

   family.

42. With the prohibition against cockfighting, Mr. Cedeño will be deprived of his right to

   freely associate with others in the cockfighting community and of his right to express his

   cultural identity. Consequently, the prohibition will negatively impact his way of life and

   health.

43. Mr. Cedeño has no adequate remedy at law.            The only remedies available are a

   declaratory judgment deeming the cockfighting prohibition unconstitutional and the

   enjoining of its enforcement.




                                             8
           Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 9 of 33



B. Defendants

      i.    President Donald Trump in his Official Capacity

44. President Donald Trump is the highest-ranking official of the United States of America’s

   executive branch, which is the branch of government responsible for implementing the

   unconstitutional cockfighting prohibition. The United States Department of Justice and

   the United States Department of Agriculture are both entities of the executive branch,

   which place them ultimately under the president’s control.

     ii.    United States of America

45. The United States of America by way of congressional and presidential action enacted

   Section 12616 of the Agriculture Improvement Act of 2018, which amended 7 U.S.C. §

   2156 to unconstitutionally extend the cockfighting ban to Puerto Rico and the territories

   of the United States.

    iii.    Attorney General William P. Barr in his Official Capacity

46. The Attorney General William P. Barr is the highest-ranking official of the United States

   Department of Justice, which is one of the departments of the executive branch

   responsible for implementing the unconstitutional cockfighting prohibition in Puerto Rico

   and the territories of the United States.

    iv.     United States Department of Justice

47. The United States Department of Justice is one of the departments of the executive

   branch responsible for implementing the unconstitutional cockfighting prohibition in

   Puerto Rico and the territories of the United States.

     v.     Secretary of Agriculture Sonny Perdue in his Official Capacity




                                               9
              Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 10 of 33



   48. The Secretary of Agriculture Sonny Perdue is the highest-ranking official of the United

       States Department of Agriculture, which is one of the departments of the executive

       branch responsible for implementing the unconstitutional cockfighting prohibition in

       Puerto Rico and the territories of the United States.

        vi.     United States Department of Agriculture

   49. The United States Department of Agriculture is one of the departments of the executive

       branch responsible for implementing the unconstitutional cockfighting prohibition in

       Puerto Rico and the territories of the United States.

III.   THE UNITED STATES AND PUERTO RICO—A HISTORICAL OVERVIEW

   50. “The legal relationship between Puerto Rico and the United States is far from clear and

       fraught with controversy.” United States v. Lopez Andino, 831 F.2d 1164, 1168 (1st Cir.

       1987). “We readily concede that Puerto Rico occupies a relationship to the United States

       that has no parallel in our history.”          Examining Bd. of Engineers, Architects, and

       Surveyors v. Flores, 426 U.S. 572, 596 (1976). “[T]he framework is furnished by Puerto

       Rico's constitutional history, a skein of statutes and precedents as tangled as any in our

       history.” Trailer Marine Transp. Corp. v. Rivera Vazquez, 977 F.2d 1, 6 (1st Cir. 1992).

   51. Puerto Rico became a Spanish colony shortly after it was “discovered” by Christopher

       Columbus in 1493. Puerto Rico remained a Spanish colony for over 400 years.

   52. On December 10, 1898, months after the end of the Spanish-American War, the United

       States “acquired” Puerto Rico from Spain by way of a peace treaty. At this point, Puerto

       Rico “became subject to Congress' plenary authority under the Territorial Clause of the

       Constitution.” Trailer Marine Transport Corp. v. Rivera Vazquez, 977 F.2d 1, 6-7 (1st

       Cir. 1992); U.S. Const. art. IV, § 3, cl. 2.



                                                  10
        Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 11 of 33



53. After “[a] brief interlude of military control,” on April 12, 1900, Congress enacted the

   Foraker Act, which established a temporary government in Puerto Rico. See 31 Stat. 77;

   see also Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 671 (1974). Under

   the Foraker Act, the United States retained considerable control over the affairs of Puerto

   Rico and its citizens. See Id.

54. Thereafter, the Jones Act was enacted on March 2, 1917. See 39 Stat. 951. The Jones

   Act empowered the residents of Puerto Rico to have somewhat more authority over their

   local affairs. Additionally, the act gave residents of Puerto Rico many of the United

   States’ constitutional protections—albeit in a statutory fashion. In summary, the Jones

   Act restructured Puerto Rico’s government, created a local bill of rights, and granted

   American citizenship to residents of Puerto Rico. Id.

55. “The aim of the Foraker Act and the [Jones] Act was to give Puerto Rico full power of

   local self-determination with autonomy similar to that of the states and incorporated

   territories.” People of Puerto Rico v. Shell Co., 302 U.S. 253, 261-62 (1937) (citing

   Gromer v. Standard Dredging Co., 224 U.S. 362, 370 (1912); People of Porto Rico v.

   Rosaly y Castillo, 227 U.S. 270, 274 (1913)).

56. The next progression was when Congress enacted the Elective Governor Act of 1947,

   “which allowed the residents of Puerto Rico to elect their own governor, within the

   framework previously set by the Foraker and Jones Acts.” United States v. Mercado-

   Flores, 109 F. Supp. 3d 467, 470 (D.P.R.) (Gelpí, J.). “Up to this moment, under both

   Spanish and American control of the island, Puerto Ricans had never elected the island's

   governor.” Id.




                                           11
        Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 12 of 33



57. The evolution continued on July 3, 1950, when the Federal Relations Act was enacted.

   See Pub. L. 600. “This legislation, offered in the ‘nature of a compact,’” empowered

   Puerto Rico to draft their own constitution as long as it provided a republican form of

   government and bill of rights. Examining Bd., 426 U.S. at 593; see also 48 U.S.C. §§

   731b and 731c.

58. “Congress approved the proposed constitution after adding, among other things, a

   condition that any amendment or revision of the document be consistent with ‘the

   applicable provisions of the Constitution of the United States.’” Examining Bd., 426 U.S.

   at 593-94; 66 Stat. 327. “The condition was accepted, the compact became effective, and

   Puerto Rico assumed ‘Commonwealth’ status. This resulted in the repeal of numerous

   provisions of the [Jones] Act of 1917, including the bill of rights that Act contained.” Id.

59. Notwithstanding this “Commonwealth” label, Puerto Rico is still “constitutionally a

   territory.” Franklin California Tax-Free Tr. v. Puerto Rico, 805 F.3d 322, 344 (1st Cir.

   2015), aff'd, 136 S. Ct. 1938 (2016).

60. With minor exceptions, all American citizens domiciled in Puerto Rico are excluded from

   the democratic processes of the United States. This means having no vote for the

   president and no vote for any congressman with law-making authority. To be clear, this

   rule also applies to American citizens who move to Puerto Rico. Accordingly, Puerto

   Rico—a country of American citizens—is at the mercy of congressman and presidents

   that it cannot elect.

61. As a result of this odd political status, the U.S. Constitution does not apply to Puerto Rico

   in full force. However, the Supreme Court of the United States has recognized and




                                             12
        Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 13 of 33



   decided that the fundamental rights found in the U.S. Constitution do apply to Puerto

   Rico. In re Conde Vidal, 818 F.3d 765, 766 (1st Cir. 2016).

62. While the federal government does have law-making authority over Puerto Rico, this

   power is not absolute. Federal law cannot violate a person’s fundamental constitutional

   rights.

                   IV.   COCKFIGHTING IN PUERTO RICO

63. The history of cockfighting reaches back to a time before Jesus Christ. See Puerto Rico

   Gamecocks of the New Millennium Act, H.B. 1396, Act 98 (2007).

64. Even before cockfighting ever became a sport, the fighting cock was worshipped as a

   deity by the Ancient Syrians, Greeks, and Romans.            Id.   These gamecocks were

   associated with the gods Apollo, Mercury, and Mars. Id. “Magellan claimed that in

   Borneo, the bird was so sacred, that no one could eat its flesh.” Id.

65. About 3,000 years ago, cockfighting was already popular with the Phoenicians, Hebrews,

   and Canaanites. Id. Cockfighting was a national sport in ancient Greece. Id. In Egypt,

   during the time of Moses, cockfighting was a favorite pastime. Id.

66. “During the height of Greek civilization, Themistocles—a general who was preparing to

   drive away the invading Persians—decided to hold a cockfight the night before the battle

   to inspire his men by showing the courageous nature of the fighting cock.” Id.

67. “Julius Caesar led Rome into enjoying the sport of cockfighting. He was the first citizen

   of Rome to be an enthusiast of the sport. Caesar ultimately introduced cockfighting into

   England.” Id.

68. “In the 16th century, cockfighting was flourishing in England. During the time of King

   Henry VIII, cockfights were held at Whitehall Palace.” Id. “At its very height of



                                            13
        Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 14 of 33



   popularity, even the clergy encouraged the sport.” Id. “[I]n the British Isles there still

   exists a breed of gamecocks known as Charles II that is a highly sought after bird by

   breeders.” Id.

69. “In Spain, cockfighting has existed for the longest period of time. . . . Today,

   cockfighting is a popular sport in Bilbao, Oviedo, Madrid, Barcelona, Valencia, and the

   Canary Islands.” Id.

70. American Presidents George Washington, Thomas Jefferson, Abraham Lincoln, and

   Andrew Jackson were lovers of the sport. Id. It is interesting how three of these four

   presidents are sculpted into Mount Rushmore National Memorial. Even the White House

   has previously hosted cockfighting activities and events. Id. Further, Delaware’s state

   bird is a gamecock breed. Id.

71. Cockfighting is also considered culturally important in Mexico, Dominican Republic, and

   Nicaragua. Id.

72. It appears that cockfighting was introduced to Puerto Rico by Spain since the beginning

   of colonization (early 1500s at the latest). Id. It was officially established as a sport in

   Puerto Rico on April 5, 1770, by Spanish Governor Don Miguel de Muesas. Id. In 1825,

   the Spanish General Miguel de la Torre created the first official cockfighting regulation

   in Puerto Rico. Id.

73. In 1898, the United States “acquired” Puerto Rico from Spain by way of a peace treaty at

   the end of the Spanish-American War. Cockfighting was banned once the Americans

   arrived in Puerto Rico. Id. Cockfighting continued illegally until Governor Robert Gore

   (an American) “declared cockfighting an Official Sport in Puerto Rico” in 1933. Id.




                                           14
        Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 15 of 33



74. “Cockfighting is part of the Puerto Rican patrimony and folklore. From the time of

   Spanish dominion, boricuas placed their wagers [on] their favorite gamecock, this being

   a family activity which has been taken from one generation to the next.” Id. (emphasis in

   original).

75. “When speaking of the sport of cockfighting, the name of Puerto Rico is one of the first

   names that come out, since our island is deeply attached to such sport.” Id.

76. Cockfighting is so ingrained into Puerto Rican culture that it has spawned common day-

   to-day expressions. For instance, “yo voy a mi gallo” literally translates to “I root for my

   gamecock,” but is commonly used when rooting for an individual or team in any

   competitive environment. See Id.

77. Denise Quiñones, a Puerto Rican beauty queen and winner of the Miss Universe Pageant,

   used a costume inspired by Puerto Rico’s gamecocks. Id.

78. The gamecock is to Puerto Rico what the bald eagle is to the United States.

79. There are approximately 90 cockpits (“galleras”) in Puerto Rico.

80. The United States Department of the Interior National Park Service authorized “Beaks

   and Spurs: Cockfighting in Puerto Rico,” into the National Park Service’s National

   Register of Historic Places. https://www.nps.gov/nr/feature/places/64501213.htm.

81. Cockfighting in Puerto Rico is a 100 million dollar industry and generates thousands of

   jobs, which makes it indispensable to its economy, especially in this difficult economic

   climate. See Id.

82. Puerto Rico recognizes and accepts the cultural and financial benefits of cockfighting,

   which is why it is currently regulated and taxed. Nevertheless, the United States has a

   different idea.



                                           15
        Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 16 of 33



                          V.    THE CHALLENGED LAW

83. On December 20, 2018, the Agriculture Improvement Act of 2018 took effect. Congress

   passed the bill and President Trump signed it into law even though Puerto Rico—a

   country of American citizens—has no voting representation in Washington.                 See

   Agriculture Improvement Act, PL 115-334, December 20, 2018, 132 Stat 4490.

84. A small section of the massive bill prospectively amended 7 U.S.C. § 2156, which would

   extend the federal cockfighting prohibition to Puerto Rico and the territories of the

   United States. The amendments are set to take effect on December 20, 2019.

85. The law will make it a crime in Puerto Rico to sponsor or exhibit an “animal” in an

   “animal fighting venture.” 7 U.S.C. § 2156(a)(1). The definition of “animal” includes

   “live bird,” which encompasses gamecock. See 7 U.S.C. § 2156(g) (current law); 7

   U.S.C. § 2156(f) (future law). An “animal fighting venture” is defined as an “event, in or

   affecting interstate commerce, that involves a fight . . . between at least 2 animals for

   purposes of sport, wagering, or entertainment.” Id. Each violation of this section is a

   Class D Felony where the person may be sentenced up to 5 years in prison, ordered to

   pay a stiff fine (usually up to $250,000), or both. See 7 U.S.C. § 2156(j) (current law); 7

   U.S.C. § 2156(i) (future law); 18 U.S.C. §§ 49(a), 3559(a)(4), and 3571.

86. Moreover, it is a crime in Puerto Rico for someone to “sell, buy, possess, train, transport,

   deliver, or receive any animal for purposes of having the animal participate in an animal

   fighting venture.” 7 U.S.C. § 2156(b). Each violation is a Class D Felony where the

   person may be sentenced up to 5 years in prison, ordered to pay a large fine (usually up to

   $250,000), or both. See 7 U.S.C. § 2156(j) (current law); 7 U.S.C. § 2156(i) (future law);

   18 U.S.C. §§ 49(a), 3559(a)(4), and 3571.



                                            16
        Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 17 of 33



87. Further, the law also makes it a crime in Puerto Rico to “sell, buy, transport, or deliver in

   interstate or foreign commerce a knife, a gaff, or any other sharp instrument attached, or

   designed or intended to be attached, to the leg of a bird for use in an animal fighting

   venture.” 7 U.S.C. § 2156(e) (current law); 7 U.S.C. § 2156(d) (future law). Each

   violation is a Class D Felony where the person may be sentenced up to 5 years in prison,

   ordered to pay a hefty fine (usually up to $250,000), or both. See 7 U.S.C. § 2156(j)

   (current law); 7 U.S.C. § 2156(i) (future law); 18 U.S.C. §§ 49(a), 3559(a)(4), and 3571.

88. Additionally, the law also deems it a crime in Puerto Rico to use the mail or “any

   instrumentality of interstate commerce for commercial speech for purposes of advertising

   an animal” or the sharp instruments described previously in any way that furthers “an

   animal fighting venture except as performed outside the limits of the States of the United

   States.” 7 U.S.C. § 2156(c). The law defines “State” as “any State of the United States,

   the District of Columbia, the Commonwealth of Puerto Rico, and any territory or

   possession of the United States.” 7 U.S.C. § 2156(g) (current law); 7 U.S.C. § 2156(f)

   (future law). The law defines “instrumentality of interstate commerce” as “any written,

   wire, radio, television, or other forms of communication in, or using a facility of,

   interstate commerce.” Id. Each violation is a Class D Felony where the person may be

   sentenced up to 5 years in prison, ordered to pay an expensive fine (usually up to

   $250,000), or both. See 7 U.S.C. § 2156(j) (current law); 7 U.S.C. § 2156(i) (future law);

   18 U.S.C. §§ 49(a), 3559(a)(4), and 3571.

89. The law also makes it a crime in Puerto Rico to simply attend an animal fighting venture.

   7 U.S.C. § 2156(a)(2)(A). Each violation is a Class A Misdemeanor where the person

   may be sentenced up to a year in prison, ordered to pay a hefty fine (usually up to



                                             17
        Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 18 of 33



   $100,000), or both. See 7 U.S.C. § 2156(j) (current law); 7 U.S.C. § 2156(i) (future law);

   18 U.S.C. §§ 49(b), 3559(a)(4), and 3571.

90. Finally, the law also deems it a crime in Puerto Rico to “cause someone under the age of

   16 to attend an animal fighting venture.” 7 U.S.C. § 2156(a)(2)(B). Each violation is a

   Class E Felony where the person may be sentenced up to 3 years in prison, ordered to pay

   a stiff fine (usually up to $250,000), or both. See 7 U.S.C. § 2156(j) (current law); 7

   U.S.C. § 2156(i) (future law); 18 U.S.C. §§ 49(c), 3559(a)(4), and 3571.

91. Each of these provisions should be declared unconstitutional and unenforceable for the

   reasons set forth in this lawsuit.

                VI.   INCONSISTENCIES OF THE PROHIBITION

92. Cockfighting is a recognized, regulated, and taxed sport in Puerto Rico. The industry

   generates over a 100 million dollars on an island struggling to recover from Hurricane

   María, an endless recession, and notorious government corruption.

93. In the sport of cockfighting, a gamecock’s death is a rare occurrence. In contrast, hunting

   and fishing are sports where the killing of animals is the norm. The irony is that hunting

   and fishing are commonly practiced on full stomachs. Nevertheless, these sports are

   accepted and regulated in the United States because of tradition and their economic

   benefits—the same reasons why cockfighting is regulated and legal in Puerto Rico.

94. According to the United States Fish and Wildlife Service, “[i]n the United States, hunting

   is    both     a    wildlife    management      tool    and    an    outdoor     tradition.”

   https://www.fws.gov/hunting/. The United States justifies hunting and fishing as sports

   because the “[f]unds from licenses, federal duck stamps, and excise taxes on hunting




                                            18
         Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 19 of 33



   equipment and ammunition help purchase and set aside millions of acres for wildlife.”

   Id.

95. It is also interesting that the United States leaves much of the regulation of hunting and

   fishing to state agencies.     “In additional to hunting programs, state agencies have

   jurisdiction over: animal control and management of non-endangered wildlife species;

   management of State parks, forests and recreation areas; and game warden information.”

   Id.

96. There is a sharp distinction between the treatment of cockfighting and the treatment of

   hunting and fishing. The United States legalizes, regulates, and leaves the ultimate

   decision to the states with respect to hunting and fishing; however, when it comes to

   cockfighting, Congress inexplicably bans the sport without regard to its tradition or

   economic benefits. This is especially concerning when considering that Puerto Rico has

   no voting power in Congress.

97. The law’s definition of “animal fighting venture” even excludes “any activity the primary

   purpose of which involves the use of one or more animals in hunting another animal.” 7

   U.S.C. § 2156(g) (current law); 7 U.S.C. § 2156(f) (future law).

98. Gamecocks are congenitally aggressive towards males of the same species. Therefore,

   whether or not cockfighting exists as a sport, there will be gamecocks fighting each other

   in nature.    The gamecock breeds used for cockfighting have no other significant

   economic value as their meat is hard and not considered good cuisine. In addition, their

   aggression does not make for good pets.

99. Furthermore, all gamecock breeds used in Puerto Rico have a genetic quality that make

   them incapable of feeling pain in the same way as other similar birds.



                                           19
       Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 20 of 33



100.       As a result, this prohibition will effectively exterminate these gamecock breeds.

   Gamecock owners in Puerto Rico will have no reasonable way to support or sell the birds

   as they are widely considered useless or impractical to maintain for any other purpose.

   This law, seen by many to protect these animals, actually does them more harm than

   help—especially when considering that the sport merely allows them to do what they

   would be doing in nature anyway.

                           VII.   CLAIMS FOR RELIEF

A. The Prohibition Exceeds Congress’ Authority to Regulate

101.       All preceding paragraphs and allegations are hereby incorporated by reference as

   if fully set forth herein.

102.       “Federalism was our Nation's own discovery. The Framers split the atom of

   sovereignty. It was the genius of their idea that our citizens would have two political

   capacities, one state and one federal, each protected from incursion by the other.” Saenz

   v. Roe, 526 U.S. 489, 504 n. 17 (1999) (citing U.S. Term Limits, Inc. v. Thornton, 514

   U.S. 779, 838 (1995) (Kennedy, J., concurring)).

103.       The federal government’s power is limited while the power of the states and

   Puerto Rico is residual. As such, the power of the states and Puerto Rico is supreme so

   long as it does not intrude upon federal interests. “The aim of the Foraker Act and the

   [Jones] Act was to give Puerto Rico full power of local self-determination with an

   autonomy similar to that of the states and incorporated territories.” Shell, 302 U.S. at

   261-62 (citing Gromer, 224 U.S. at 370; Rosaly, 227 U.S. at 274); see also Trailer

   Marine, 977 F.2d at 7 (“Today, the government of the Commonwealth of Puerto Rico in

   many respects resembles that of a state. It has an elected governor and legislature, and its



                                           20
       Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 21 of 33



   legislature has powers akin to those exercised by the states. Puerto Rico has immunity to

   suit in common with state governments. Except for various tax code provisions and

   certain other exceptions, federal statutes apply in Puerto Rico, as they do in any state,

   unless otherwise provided. Citizens of Puerto Rico, like citizens of the states, are citizens

   of the United States. The United States guarantees Puerto Rico a republican form of

   government and Puerto Rico is bound to respect the rights, privileges and immunities of

   all citizens.” (citations omitted)).

104.       The only possible constitutional justification for a cockfighting prohibition is the

   Commerce Clause. The Constitution empowers Congress "[t]o regulate Commerce . . .

   among the several States." U.S. Const. art. I, § 8, cl. 3. The commerce power authorizes

   Congress to (1) “regulate the use of the channels of interstate commerce”; (2) “regulate

   and protect the instrumentalities of interstate commerce, or persons or things in interstate

   commerce, even though the threat may come from intrastate activities”; and (3) “regulate

   those activities having a substantial relation to interstate commerce.” United States v.

   Lopez, 514 U.S. 549, 558-59 (1995). The Commerce Clause applies in full force to

   Puerto Rico. Trailer Marine, 977 F.2d at 6-9.

105.       “Despite the broad nature of Congress' power under the Commerce Clause, the

   Supreme Court has emphasized that such power is ‘subject to outer limits,’ and that the

   Clause and the Court's decisions construing the Clause do not obliterate the distinction

   between ‘what is truly national and what is truly local.’” United States v. Gibert, 677

   F.3d 613, 622 (4th Cir. 2012) (citing Lopez, 514 U.S. at 557, 567-68).




                                            21
       Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 22 of 33



106.      Nothing in the congressional record pertaining to the amendment of 7 U.S.C. §

   2156 reflects or states the congressional interest in extending the cockfighting prohibition

   to Puerto Rico or the territories of the United States.

107.      As a matter of fact, The House lawmakers that introduced the Bill to amend

   §2156 were Reps. Peter Roskam, R-Ill., Earl Blumenauer, D-Ore., Rodney Davis, R-Ill.,

   Rick Nolan, D-Minn., Kevin Yoder, R-Kan., Tony Cárdenas, D-Calif., Steve Knight, R-

   Calif., Rep. Brad Sherman, D-Calif., and Rep. Vern Buchanan, R-Fla.

108.      A Press Release of the Humane Society of the United States covered the

   lawmakers’ statements regarding the Bill:

   Rep. Roskam said, "Cruelty to animals is not a form of entertainment; it's a criminal act
   that puts both animals and humans at risk and is often associated with other criminal
   activities. Our treatment of animals is a reflection of who we are and we have a
   responsibility to treat animals in a humane manner. Strengthening the law against
   cockfighting and other forms of animal fighting allows us to better protect animals from
   this type of violence as we move to end the cruelty of animal fighting."

   Rep. Blumenauer, a lead sponsor of several of the prior upgrades in the law, said,
   “Congress enacted federal animal fighting laws to protect animals from needless cruelty
   and communities from associated crimes such as illegal drug dealing and human
   violence. Animals used for fighting are often drugged to heighten their aggression and
   forced to keep fighting even after they’ve suffered grievous injuries such as broken
   bones, deep gashes, punctured lungs and pierced eyes.”

   Rep. Davis said, “The United States has long prohibited animal fighting and this bill
   simply ensures there is no ambiguity in the law and that it applies to all U.S. territories. In
   addition to preventing animal cruelty, strengthening the law against cockfighting helps
   safeguard against the spread of diseases in poultry such as avian flu, since birds used in
   cockfighting are particularly vulnerable. After a 2002 outbreak of exotic Newcastle
   disease in the U.S., which cost taxpayers nearly $200 million and the poultry industry
   many millions more, the USDA implicated cockfighting as a culprit in spreading the
   disease.”

   Rep. Nolan said, “As a society, we have an obligation to protect those without a voice,
   including animals who are cruelly forced to fight one another. This legislation affirms
   and ensures that animal fighting has no place in any jurisdiction within the United States
   and it will help safeguard our human communities."



                                             22
       Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 23 of 33



   Rep. Cárdenas said, “It has long been the policy of the United States to deter and
   discourage dogfighting and cockfighting, which are inhumane spectacles of cruelty. With
   this upgrade of the law, we advance that policy in a consistent way in every part of our
   nation.”

   Rep. Knight said, “I am proud to be an original cosponsor of this legislation that will help
   enforce our laws and defend our values. The PACE Act recertifies America’s
   commitment to the humane treatment of animals. Dogfighting, cockfighting and other
   forms of animal cruelty not only subject animals to immense amounts of suffering, but
   these practices also degrade the moral fabric of our communities. This bill came to
   fruition after an incident near my district that revealed a massive underground
   cockfighting ring. Los Angeles County Sheriff’s Department displayed incredible
   professionalism and skill in dismantling this organization. However, it is clear that more
   action must be taken by Congress to better enforce laws preventing this type of activity. I
   look forward to working with my colleagues to push forward this bipartisan legislation.”

   Rep. Sherman said, “I have long fought to eradicate dogfighting and cockfighting
   throughout the United States. Earlier this year, in Los Angeles, law enforcement
   conducted one of the largest raids ever of a cockfighting stable. We must remain vigilant
   and strengthen laws against this form of animal cruelty.”

   Rep. Buchanan said, “Stopping animal cruelty and preventing animal fighting should be a
   bipartisan issue important to all of us. I look forward to working with Congressman
   Roskam and my colleagues in the House to advance this common-sense measure.”

   Press Release November 1, 2017 Federal legislation introduced to combat animal

   fighting in the U.S. territories https://www.humanesociety.org/news/federal-legislation-

   introduced-combat-animal-fighting-us-territories (last seen on July 17, 2019)

109.      As these statements reflect, the intention of the §2156 amendment was limited to

   fight animal cruelty and not the regulation of interstate commerce.

110.      Given that all 50 states had already banned cockfighting, there is no rational basis

   to support any congressional interstate commerce interest in expanding the prohibition to

   Puerto Rico or territories of the United States.

111.      The expansion of the prohibition constitutes a congressional overreach into the

   police power of Puerto Rico and the territories to regulate sports, animal cruelty, and




                                            23
       Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 24 of 33



   domestic animals. The law now displaces state policy choices by criminalizing conduct

   that is accepted and regulated by Puerto Rico.

112.      There is no evidence or finding of fact in the legislative history of the

   amendments to 7 U.S.C. § 2156 establishing that the animal fighting ventures carried out

   in the territories have a substantial effect on interstate commerce.

113.      Prior to the 2018 amendments, the statute’s penalties contained exceptions for

   Puerto Rico and any state where cockfighting was legal. See 7 U.S.C. § 2156(a)(3) and

   (d) (current law). This serves as evidence that the Animal Welfare Act’s jurisdictional

   hook was always limited to activities “in interstate or foreign commerce.”

114.      Even if we were to presume that cockfighting constitutes animal cruelty, the issue

   of animal cruelty is not an area in which Congress has the power to regulate under the

   explicit or implicit powers delegated by the United States Constitution.

115.      It can be fairly stated that the amendment is a free-rider with no consideration

   whatsoever as to the threat to Puerto Rico’s culture, history, and traditions. Needless to

   say, there is a severe negative effect on various components of the local economy that

   provide services related to the cockfighting sport—such as veterinarians, game-fowl

   breeders, agricultural stores, and trophy and award manufacturers, among others.

116.      For all of the foregoing reasons, this Honorable Court should enter a declaratory

   judgment finding the prohibition to be unconstitutional. 28 U.S.C. § 2201(a) (“. . . any

   court of the United States, upon the filing of an appropriate pleading, may declare the

   rights and other legal relations of any interested party seeking such declaration, whether

   or not further relief is or could be sought.”); Fed. R. Civ. P. 57 (“The existence of another




                                            24
       Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 25 of 33



   adequate remedy does not preclude a declaratory judgment that is otherwise

   appropriate.”).

117.       Further, as the plaintiffs have no adequate remedy at law, the Honorable Court

   should grant relief in the form of a temporary restraining order, a preliminary injunction,

   and a permanent injunction enjoining the law’s enforcement. See Fed. R. Civ. P. 65.

B. Violation of Plaintiffs’ Rights to Associate

118.       All preceding paragraphs and allegations are hereby incorporated by reference as

   if fully set forth herein.

119.       Federal law may not violate a person’s First Amendment rights. See U.S. Const.

   amend. I. First Amendment rights apply to those domiciled in Puerto Rico. The First

   Amendment protects, inter alia, freedom of association. Id. Freedom of association

   protects “political, economic, religious or cultural matters . . . and state action which may

   have the effect of curtailing the freedom to associate is subject to the closest scrutiny.”

   Nat'l Ass'n for Advancement of Colored People v. State of Ala. ex rel. Patterson, 357 U.S.

   449, 460–61 (1958).

120.       “The enumeration in the Constitution, of certain rights, shall not be construed to

   deny or disparage others retained by the people.” U.S. Const. amend. IX.

121.       “Everyone has the right freely to participate in the cultural life of the community

   [and] to enjoy the arts.” Universal Declaration of Human Rights, Art. 27.

122.       The prohibition infringes upon the plaintiffs’ right to freedom of association.

   Cockfighting plays an important role in the plaintiffs’ ways of life. The plaintiffs have a

   right to perpetuate their culture through assembly and cockfighting, which is being taken

   away by the federal government.



                                            25
       Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 26 of 33



123.       The defendants have the burden of demonstrating a compelling government

   interest and demonstrating that the law is narrowly tailored to achieve that interest. The

   defendants cannot carry their burden on either front.

124.       The law criminalizes the sponsoring or exhibiting of an animal in an animal

   fighting venture. Also, the law criminalizes the attending or causing an individual under

   the age of 16 to attend an animal fighting venture.

125.       These laws make it a crime for the plaintiffs to do what they have been doing for

   a significant portion of their lives: attending, participating in, and bringing others to

   cockfighting events. This restricts their right to associate, enjoy, and perpetuate their

   culture, which is a violation of the plaintiffs’ constitutional rights.

126.       For all of the foregoing reasons, this Honorable Court should enter a declaratory

   judgment finding the prohibition to be unconstitutional. 28 U.S.C. § 2201(a) (“. . . any

   court of the United States, upon the filing of an appropriate pleading, may declare the

   rights and other legal relations of any interested party seeking such declaration, whether

   or not further relief is or could be sought.”); Fed. R. Civ. P. 57 (“The existence of another

   adequate remedy does not preclude a declaratory judgment that is otherwise

   appropriate.”).

127.       Further, as the plaintiffs have no adequate remedy at law, the Honorable Court

   should grant relief in the form of a temporary restraining order, a preliminary injunction,

   and a permanent injunction enjoining the law’s enforcement. See Fed. R. Civ. P. 65.

C. Violation of Plaintiffs’ Right to Travel

128.       All preceding paragraphs and allegations are hereby incorporated by reference as

   if fully set forth herein.



                                              26
       Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 27 of 33



129.      The Supreme Court of the United States has not clearly defined where the right to

   travel freely within the United States comes from in the constitution. See Saenz v. Roe,

   526 U.S. 489, 501 (1999) (“For the purposes of this case, therefore, we need not identify

   the source of that particular right in the text of the Constitution. The right of ‘free ingress

   and regress to and from’ neighboring States, which was expressly mentioned in the text

   of the Articles of Confederation, may simply have been conceived from the beginning to

   be a necessary concomitant of the stronger Union the Constitution created.” (citations

   omitted)).

130.      “The enumeration in the Constitution, of certain rights, shall not be construed to

   deny or disparage others retained by the people.” U.S. Const. amend. IX.

131.      The law makes it “unlawful for any person to knowingly sell, buy, possess, train,

   transport, deliver, or receive any animal for purposes of having the animal participate in

   an animal fighting venture.” 7 U.S.C. § 2156(b).

132.      Moreover, the law makes it “unlawful for any person to knowingly sell, buy,

   transport, or deliver in interstate or foreign commerce a knife, a gaff, or any other sharp

   instrument attached, or designed or intended to be attached, to the leg of the bird for use

   in an animal fighting venture.” 7 U.S.C. § 2156(e) (current law); 7 U.S.C. § 2156(d)

   (future law).

133.      Finally, the law decrees “to knowingly use . . . any instrumentality of interstate

   commerce for commercial speech for purposes of advertising an animal” or an instrument

   described in the prior paragraph for “use in an animal fighting venture, promoting or in

   any other manner furthering an animal fighting venture except as performed outside the

   limits of the States of the United States.” 7 U.S.C. § 2156(c).



                                             27
       Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 28 of 33



134.       The plaintiffs’ constitutional right to travel freely within the United States has

   been restricted. This is a fundamental constitutional right that applies to those who are

   domiciled in Puerto Rico. The plaintiffs will be unable to practice and perpetuate their

   culture by these restrictions. The defendants’ interests in imposing the prohibition are

   nonexistent or constitutionally insufficient to justify these restrictions.

135.        For all of the foregoing reasons, this Honorable Court should enter a declaratory

   judgment finding the prohibition to be unconstitutional. 28 U.S.C. § 2201(a) (“. . . any

   court of the United States, upon the filing of an appropriate pleading, may declare the

   rights and other legal relations of any interested party seeking such declaration, whether

   or not further relief is or could be sought.”); Fed. R. Civ. P. 57 (“The existence of another

   adequate remedy does not preclude a declaratory judgment that is otherwise

   appropriate.”).

136.       Further, as the plaintiffs have no adequate remedy at law, the Honorable Court

   should grant relief in the form of a temporary restraining order, a preliminary injunction,

   and a permanent injunction enjoining the law’s enforcement. See Fed. R. Civ. P. 65.

D. Violation of Plaintiffs’ Due Process Rights

137.       All preceding paragraphs and allegations are hereby incorporated by reference as

   if fully set forth herein.

138.       The Fifth Amendment of the United States Constitution states that “[n]o person

   shall be . . . deprived of life, liberty, or property, without due process of law.” This is a

   fundamental right that applies to those domiciled in Puerto Rico.

139.       “The enumeration in the Constitution, of certain rights, shall not be construed to

   deny or disparage others retained by the people.” U.S. Const. amend. IX.



                                             28
       Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 29 of 33



140.       The prohibition renders plaintiffs’ property practically valueless as gamecocks are

   not considered to have economic value for any other purpose as their inherent aggression

   makes for poor pets and their hard meat makes for poor cuisine.

141.       The prohibition takes away the plaintiffs’ fundamental rights to property, liberty,

   and cultural identity without due process. The prohibition will not allow the plaintiffs to

   do what they have known, lived, and loved for years: participate in cockfighting.

142.       The defendants’ interests to impose the prohibition are nonexistent or

   constitutionally insufficient to comply with due process.

143.       For all of the foregoing reasons, this Honorable Court should enter a declaratory

   judgment finding the prohibition to be unconstitutional. 28 U.S.C. § 2201(a) (“. . . any

   court of the United States, upon the filing of an appropriate pleading, may declare the

   rights and other legal relations of any interested party seeking such declaration, whether

   or not further relief is or could be sought.”); Fed. R. Civ. P. 57 (“The existence of another

   adequate remedy does not preclude a declaratory judgment that is otherwise

   appropriate.”).

144.       Further, as the plaintiffs have no adequate remedy at law, the Honorable Court

   should grant relief in the form of a temporary restraining order, a preliminary injunction,

   and a permanent injunction enjoining the law’s enforcement. See Fed. R. Civ. P. 65.

E. Violation of the Takings Clause

145.       All preceding paragraphs and allegations are hereby incorporated by reference as

   if fully set forth herein.




                                            29
       Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 30 of 33



146.      The Fifth Amendment of the United States Constitution prohibits the taking of

   private property without just compensation. This is a fundamental right that applies to

   those who are domiciled in Puerto Rico.

147.      “The enumeration in the Constitution, of certain rights, shall not be construed to

   deny or disparage others retained by the people.” U.S. Const. amend. IX.

148.      The prohibition effectively takes the plaintiffs’ real and personal property without

   just compensation. As a result of this prohibition, the plaintiffs are no longer able to

   maintain, support, or sell their gamecocks because these breeds are considered by the

   market to be useless for any non-cockfighting purpose. Their aggression does not make

   them good pets and their hard meat does not make for good cuisine.

149.      Moreover, the plaintiffs’ cockpits (“galleras”) are no longer able to be maintained,

   supported, or sold at their true value as these properties exist and are regulated for the

   specific purpose of cockfighting.

150.      The defendants have taken the plaintiffs’ real and personal property acquired over

   many years without providing just compensation.

151.      For all of the foregoing reasons, this Honorable Court should enter a declaratory

   judgment finding the prohibition to be unconstitutional. 28 U.S.C. § 2201(a) (“. . . any

   court of the United States, upon the filing of an appropriate pleading, may declare the

   rights and other legal relations of any interested party seeking such declaration, whether

   or not further relief is or could be sought.”); Fed. R. Civ. P. 57 (“The existence of another

   adequate remedy does not preclude a declaratory judgment that is otherwise

   appropriate.”).




                                            30
           Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 31 of 33



   152.       Further, as the plaintiffs have no adequate remedy at law, the Honorable Court

       should grant relief in the form of a temporary restraining order, a preliminary injunction,

       and a permanent injunction enjoining the law’s enforcement. See Fed. R. Civ. P. 65.

   153.       In the alternative, the Honorable Court should order the defendants to pay the

       plaintiffs just compensation pursuant to the Fifth Amendment.

                            VIII.    PRAYER FOR RELIEF

       WHEREFORE, the plaintiffs respectfully request that the Honorable Court grant the

following remedies:

       1- Enter a declaratory judgment finding the amendments to 7 U.S.C. § 2156 prohibiting

          cockfighting in Puerto Rico to be unconstitutional for any or all of the following

          reasons: (i) the federal government did not have the power to prohibit cockfighting in

          Puerto Rico, (ii) the prohibition violates the plaintiffs’ rights to associate, (iii) the

          prohibition violates the plaintiffs’ rights to travel, (iv) the prohibition violates the

          plaintiffs’ due-process rights, and (v) the plaintiffs were deprived of their property

          without just compensation;

       2- In the alternative, pursuant to the terms of the Fifth Amendment, order the defendants

          to pay the plaintiffs just compensation in exchange for the deprivation of their

          property;

       3- Enter a temporary restraining order enjoining the enforcement of the unconstitutional

          cockfighting prohibition in Puerto Rico;

       4- Enter a preliminary injunction enjoining the enforcement of the unconstitutional

          cockfighting prohibition in Puerto Rico;




                                               31
    Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 32 of 33



5- Enter a permanent injunction enjoining the enforcement of the unconstitutional

   cockfighting prohibition in Puerto Rico; and

6- Grant any other additional relief deemed just and proper.

RESPECTFULLY SUBMITTED in San Juan, Puerto Rico this 1st day of August, 2019.

                                            s/ Edwin Prado-Galarza, Esq.
                                            Attorney at Law
                                            Prado, Núñez & Asociados, P.S.C.
                                            403 Del Parque St., Suite 8
                                            San Juan, PR 00912
                                            USDCPR NO. 208804
                                            T. (787) 977-1411
                                            F. (787) 977-1410
                                            Pradolaw10@gmail.com

                                            s/ Manuel Franco, Esq.
                                            Attorney at Law
                                            Prado Law Offices
                                            513 W. Colonial Dr. Unit 5
                                            Orlando, FL 32804
                                            USDCPR No. 302406
                                            (407) 420-7926
                                            (787) 977-1411
                                            Manuel.Franco.Law@gmail.com




                                       32
DocuSign Envelope ID: 43EC1FBE-7A08-404D-BDB1-36AAFAC7354E
                         Case 3:19-cv-01739 Document 1 Filed 08/01/19 Page 33 of 33
